Citation Nr: 1825662	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for CAD, claimed as secondary to posttraumatic stress disorder (PTSD).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's CAD is aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for CAD, related to service-connected PTSD, have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.10 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 2013 letter, the Veteran's private cardiologist, Dr. E.V.D.G., diagnosed him with CAD and stated that, over the past few years, the cardiology community has come to recognize the distinct link between mental illness and CAD (and other vascular diseases).  Dr. E.V.D.G. noted that the presence of ongoing, untreated depression can predispose patients to premature atherosclerosis, and can serve as a trigger for heart attack and stroke.  He also indicated that it is highly likely that 50 years of untreated PTSD has contributed to the Veteran's coronary and cerebrovascular disease.

In November 2013, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ).  The examiner found that, according to the National Institutes of Health, coronary heart disease (CHD) is usually caused by a condition called atherosclerosis; and the examiner listed the following as factors that increase your risk of CHD: diabetes, high blood pressure, high LDL "bad" cholesterol, low HDL "good" cholesterol, not getting enough physical activity or exercise, obesity and smoking.  The examiner also noted that, with reviewing VistaWeb, the Veteran has a history of CHF, ischemic cardiomyopathy, CAD, hypertension, hyperlipidemia, old myocardial infarction and obesity, and that he is currently a 68 years old male.  The examiner also explained that the Veteran's social history does not currently mention a smoking history nor any family history of heart disease, and based on calculation score of his risk factors, the Veteran's combined risk factor scores of his medically known hypertension, hyperlipidemia, obesity are more likely the causes for his current atherosclerosis and CAD issues.  The examiner further stated that PTSD is a psychiatric condition and not a medical condition causing or aggravating his heart issues (physiologic issues as seen with CT scans, echo's, heart cath's, stress tests, and EKG's in his c-file privately submitted and cprs records).  Based on review and the medical literature noted above regarding causes of CAD, the examiner opined that the Veteran's CAD is less likely proximately due to or the result of, or aggravated beyond its natural progression by his PTSD.  She noted her reasoning for such was the Framingham study and the risk factors for his current CAD.  The examiner concluded that PTSD is a psychiatric condition and not a medical condition that can lead to nor aggravate any CAD.

In February 2014, Dr. E.V.D.G. provided an addendum opinion.  He noted that the Veteran's diagnosis of coronary and cerebrovascular disease comes as a direct effect of years of untreated PTSD, and that he could cite to scientific literature to support this contention.  He also stated that he believes the combination of PTSD and coronary disease had rendered the Veteran unemployable.  Dr. E.V.D.G. listed the following articles to support his opinion: Journal of the American College of Cardiology - 2013 article Post-Traumatic Stress Disorder and Coronary Heart Disease; American Heart Journal - Posttraumatic Stress Disorder and Risk for Coronary Heart Disease; Heart Research Institute - Study links post-traumatic stress disorder and cardiovascular disease; Woodruff Health Sciences Center cardiovascular research | June 25, 2013; and CBS News excerpts | June 26, 2013.

In an August 2014 VA addendum opinion regarding whether the Veteran's heart condition was caused or aggravated by his service-connected PTSD, the examiner determined that, according to his psychiatric notes, the Veteran's PTSD is severe; and based on studies, PTSD is a risk factor for the development of CAD.  The examiner reviewed the articles provided by Dr. E.V.D.G., and noted that there are multiple other studies that link stress, depression, anxiety, and PTSD as a risk factor for CAD.  However, the examiner noted that it is very unlikely that PTSD was the sole cause or even greater than 50 percent of the cause of his significant CAD.  He noted that the Veteran has multiple other previously stated risk factors for CAD, and these risk factors, along with PTSD, all likely contributed to development of such severe CAD.  The examiner concluded that, PTSD as the sole cause or majority cause, without other risk factors as above, is highly unlikely.

VA then obtained another addendum opinion to the August 2014 opinion, requesting the determination of a baseline level of severity of the Veteran's CAD based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the primary condition.  The examiner determined that, according to the first VA cardiologist's comments, the Veteran has four well-known risk factors for developing heart disease.  He noted them as clear, distinct, well known and repeatedly proven in the medical literature.  Therefore, the examiner indicated that the likelihood of him having heart disease is still prevalent, even if he did not incur military service or had PTSD.  He reasoned that this was because the Veteran still has well known and well documented risk factors for developing CAD.  The examiner concluded that the Veteran's baseline is still having underlying coronary disease.  It is still a level of heart disease; however, the examiner found it very difficult to determine actual levels of disease prior to or during aggravation, other than what is mentioned by the cardiologist.

Although VA examiners do not fully endorse a relationship between PTSD and CAD, the August 2014 examiner does note that PTSD is a risk factor for the development of CAD.  The examiner concluded that PTSD is not the sole cause or majority cause, without other risk factors as above; however, the Board notes that the standard for warranting service connection only requires a determination of wether it is at least as likely as not, a 50 percent or greater probability, that his service-connected PTSD caused or aggravated his CAD, not that it is the sole cause.  It is also noted that there is a positive nexus opinion of record that is based on a correct reading of the Veteran's medical history, and it is supported by medical literature.  The Board finds that Dr. E.V.D.G.'s opinion constitutes competent, probative evidence on the medical nexus question.  The VA examiner's findings regarding PTSD as a risk factor for the development of CAD, coupled with Dr. E.V.D.G.'s private opinion place the evidence in relative equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's heart condition, to include CAD, is aggravated by his service-connected PTSD.  Service connection for CAD is warranted.



ORDER

Entitlement to service connection for CAD is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


